BOWEN, Presiding Judge.
This is an appeal from the denial of a pro se petition for writ of error coram nobis.
The petition was improperly denied without an evidentiary hearing.
“An evidentiary hearing on a coram no-bis petition is required only if the petition is ‘meritorious on its face.’ Ex parte Boatwright, 471 So.2d 1257 (Ala.1985). A petition is ‘meritorious on its face’ only if it contains a clear and specific statement of the grounds upon which relief is sought, including full disclosure of the facts relied upon (as opposed to a general statement concerning the nature and effect of those facts) sufficient to show that the petitioner is entitled to relief if those facts are true.” Moore v. State, 502 So.2d 819 (Ala.1986).
See also Ex parte Clisby, 501 So.2d 483 (Ala.1986).
Many of the appellant’s allegations in his petition are legal conclusions without factual support and are confusing. However, other allegations of ineffective assistance of counsel are “meritorious,” however inarticulately and awkwardly worded they may be. The appellant is entitled to an evidentiary hearing. Ellison v. State, 406 So.2d 439 (Ala.Cr.App.1981).
The judgment of the circuit court is hereby reversed and this cause is remanded to that court for further proceedings.
REVERSED AND REMANDED.
All Judges concur.